ITEMID: 001-22385
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: LAMMERSMANN v. GERMANY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Lucius Caflisch
TEXT: The applicant, Bernhard Lammersmann, is a German national, who was born in 1942 and lives in Werder, Germany.
The facts of the case, as submitted by the applicant, may be summarised as follows.
Following administrative proceedings in which he complained about fees (about 70 German marks) imposed by the local chimney sweep for measuring the amount of waste gas in his house, the applicant filed a complaint before the Potsdam Administrative Court on 12 December 1997. He also requested an interim measure so that he would not have to pay these fees in the future.
Starting October 1998, the applicant sent several letters to the Potsdam Administrative Court demanding that a public hearing be held as soon as possible. In its answers, the Administrative Court stated that, due to its workload, such a hearing would not take place before the end of 1999 or the beginning of 2000, while denying that his case was not being dealt with in a reasonable time.
The correspondence between the court and the applicant continued until the end of 1999, when the court postponed a public hearing until the beginning of the next year.
On 11 January 2000, the Federal Constitutional Court refused to entertain the applicant’s constitutional complaint, in which he objected to the length of the proceedings before the Administrative Court.
On 14 August, the Potsdam Administrative Court rejected a motion by the applicant alleging bias on its part.
On 15 August 2000, a hearing was held before the Potsdam Administrative Court, which the applicant did not attend. Following this hearing, his application was rejected on the ground that the fees imposed by the chimney sweep were justified.
On 27 October 2000, the Brandenburg Administrative Court of Appeal refused to entertain the applicant’s appeal.
